 1
                                                                  The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 9

10     ANGELA HEYDLAUFF,                                No. 2:17-cv-00687-MJP
11                      Plaintiff,                      ORDER GRANTING STIPULATED
                                                        MOTION TO EXTEND DISCOVERY
12               v.                                     DEADLINES
13     THE BOEING COMPANY,                              NOTING DATE: October 30, 2018
14                      Defendant.
15

16          The matter is before the Court on the Parties’ Stipulated Motion to Extend Discovery
17   Deadlines. Having reviewed the Parties’ submission, the Court finds that good cause exists to
18   GRANT the Motion. The Court therefore orders as follows:
19          1.        The deadline to file discovery-related motions concerning the issues identified in
20   this stipulation shall be extended from October 31, 2018, until November 21, 2018.
21          2.        The deadline to complete depositions should be shall be extended from November
22   30, 2018, until December 7, 2018.
23
     DATED: November 1, 2018
24

25

26
                                                           A
                                                           Marsha J. Pechman
                                                           United States District Judge
      ORDER GRANTING STIPULATED MOTION TO EXTEND
      DISCOVERY DEADLINES (No. 17-cv-687 MJP) -1
